       Case 1:19-cr-00818-PGG Document 112 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                            ORDER
           -against-
                                                        19 Cr. 818 (PGG)
ALEXANDER MELO,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for October 20, 2021 is adjourned sine die.

Dated: New York, New York
       August 31, 2021
